Title: From George Washington to Thomas Johnson, 22 November 1787
From: Washington, George
To: Johnson, Thomas



Sir,
Mount Vernon Novr 22d 1787

The letter with which you have been pleased to honor me—dated the 16th Instt, came to my hands the day before yesterday; by the Post of tomorrow, this answer will be forwarded to you.
Mr Rumsey has given you an uncandid acct of his explanation to me, of the principle on which his Boat was to be propelled against stream. At the time he exhibited his model, and obtained my certificate, I had no reason to believe that the use of steam was contemplated by him—sure I am it was not mentioned; and equally certain am I, that it would not apply to the project he then had in view; the first communication of which, to me, was made in Septr 1784 at the Springs in Berkley. The November following, in Richmond, I again met Mr Rumsey, who at that time was applying to the Assembly of this State for an exclusive Act. He then, it is true, spoke of the effect of steam, and of the conviction he was under of the usefulness of its application for

the purposes of inland Navigation; but I did not conceive, nor have I done so at any moment since, that it was suggested as part of his original plan, but rather as the ebullition of his genius. It is proper for me howev[e]r to add, that sometime after this, Mr Fitch called upon me on his way to Richmond, and explaining his scheme, wanted a letter from me introductory of it to the Assembly of this State—the giving of wch I declined; and went so far as to inform him that tho’ I was enjoined not to disclose the principles of Mr Rumseys discovery, yet I would venture to assure him that the thought of applying steam for the purpose he designed it, was not original; but had been mentioned to me by Mr Rumsey. This I conceived incumbent on me to say; that, which ever (if either) of them was the discoverer, might derive the benefit of the invention.
To the best of my recollection, the foregoing is an impartial recital of what has passed between Mr Rumsey and me, on the subject of his Boat Navigation.
Permit me to ask you, my good Sir, if a letter which I wrote to you during the sitting of your last Assembly, enclosing one from Mr Willm Wilson to me, respecting the confiscated property of (I thk) Messrs Dunlap & Co. of Glasgow, ever reached your hands? and if it did, whether any thing was, or can be done, in that business? As an Executor of the Will of Colo. Thos Colvill it behoves me to know precisely what is to be expected from that quarter, as a large sum is due from that Compy to his Estate. I am the more anxious to obtain this information immediately, as Mr Wilson who is concernd in that House, is about to leave the Country. With great esteem & regard I am—Sir Your Most Obedt Hble Servt

Go: Washington

